

114 HR 1096 IH: Represent America Abroad Act of 2021
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1096IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Bass (for herself, Mr. Pallone, Mr. Rush, Mr. Bishop of Georgia, Mr. Hastings, Mr. Blumenauer, Ms. Lee of California, Mr. Danny K. Davis of Illinois, Mr. McGovern, Mr. Chabot, Ms. Schakowsky, Mr. Schiff, Mr. Butterfield, Mr. Ryan, Mr. Ruppersberger, Mr. Sires, Mr. Costa, Ms. Moore of Wisconsin, Mr. Carson, Mr. Connolly, Mr. Payne, Mr. Cicilline, Ms. Sewell, Ms. Titus, Mr. Takano, Mr. Vargas, Mr. Veasey, Ms. Brownley, Ms. Kelly of Illinois, Mr. Castro of Texas, Mrs. Beatty, Mr. Case, Ms. Meng, Mrs. Lawrence, Mr. Evans, Mrs. Watson Coleman, Mr. Gallego, Mr. Khanna, Mr. Gomez, Mr. Brown, Mr. Espaillat, Mr. Suozzi, Mr. Lawson of Florida, Mr. Carbajal, Mrs. Demings, Ms. Jayapal, Mr. Trone, Ms. Omar, Ms. Houlahan, Mr. Levin of Michigan, Ms. Tlaib, Ms. Strickland, Mr. Bowman, Ms. Manning, Mr. Torres of New York, and Ms. Bush) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo ensure that the United States diplomatic workforce at all levels reflects the diverse composition of the United States, and for other purposes.1.Short titleThis Act may be cited as the Represent America Abroad Act of 2021.2.FindingsCongress finds the following:(1)As the United States becomes more racially and ethnically diverse, the Department of State and the United States Agency for International Development (USAID) must continue to invest in policies to recruit, retain, and develop the best and brightest from the full spectrum of American society in order to be better positioned to advance United States interests abroad. (2)Foreign Service officers are America’s face to the world. Thus, the workforce must represent the United States commitment to inclusion and diversity in order to effectively advance American values on the world stage.(3)The Department of State and USAID must embrace policies that recruit professionals from the broadest possible pool of talent and retain them in order to significantly increase diversity in the Foreign Service. Timely action to increase diversity at the mid-levels is crucial, as it takes approximately nine years for an entry level Foreign Service officer (class 6, 5, 4) to rise to the mid-ranks of the Foreign Service (class 3, 2, or 1).(4)February and June 2020 reports by the Government Accountability Office found barriers to a diverse and inclusive workforce within the ranks of the Foreign Service, especially at the mid-career and senior levels. Individuals who are racial or ethnic minorities comprise only 24 percent at the Department of State and 27 percent at USAID. At the executive level, individuals who are racial or ethnic minorities comprise only 13 percent at the Department of State and 17 percent at USAID. This means that the leadership is the least diverse level within the Foreign Service.(5)In the past, Secretaries of State have acknowledged the lack of workforce diversity and pledged to take concrete steps to address the problem. In 2017, then-Secretary of State Rex Tillerson recognized a great diversity gap in the Department of State and former Secretary of State John Kerry noted that in order to represent the United States, the Department of State must have a workforce that reflects the rich composition of its citizenry. Yet there has been no concrete plan to address the lack of diversity at the mid-career and senior levels.(6)USAID has previously identified under-representation of specific groups in its workforce, but staffing gaps, partly due to a lack of senior leadership attention, prevent the agency from adequately addressing the issue.(7)Congress authorized the creation of a 3-year lateral entry pilot project under section 404 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323; 130 Stat. 1928) to bring highly qualified individuals with special skills, which the Department may lack, into the Foreign Service at the mid-career level. Such a project would not only allow the Foreign Service to supplement its work force with those possessing complementary and needed skills, but it would also serve as an avenue to diversify the mid-level and senior ranks of the Foreign Service. Yet, more than three years later, the Department has failed to comply with the law. 3.Declaration of national interest; statement of policy(a)Declaration of national interestCongress declares that it is in the national interest of the United States to ensure that the members of the United States Foreign Service workforce be representative of the American people.(b)Statement of policyIt shall be the policy of the Department of State and of the United States Agency for International Development—(1)to strengthen the Foreign Service workforce by bolstering the diversity of those who represent Americans abroad;(2)to treat the people of the Foreign Service as its primary asset, and as such, hold as a central tenet making strides in increasing minority representation at all levels of the Foreign Service workforce to secure the country’s national interests; and(3)in accordance with the Foreign Service Act of 1980, to attract highly qualified, mid-career professionals who are also American minorities, through a pathway program for entry into the Foreign Service.4.Authorization(a)Modification of lateral entry foreign service programSection 404 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323; 130 Stat. 1928) is amended as follows:(1)In subsection (a)—(A)by striking It is the sense of Congress that the Foreign Service and inserting the following: It is the sense of Congress that—(1)the Foreign Service;(B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:(2)the lateral entry pilot program authorized under this section should be an avenue for the Foreign Service to diversify its mid-level ranks by including applicants from traditionally under-represented groups in terms of racial, ethnic, geographic, and gender diversity, and disability status..(2)By redesignating subsections (c) and (d) as subsections (d) and (e), respectively.(3)By inserting after subsection (b) the following:(c)Program requirementsThe program authorized under subsection (b) shall be implemented not later than 60 days after the date of the enactment of this subsection, and the Secretary shall—(1)ensure that not less than 50 percent of program participants per year are placed in the Foreign Service; and(2)include recruitment outreach for program participation to—(A)diversity officers in the private sector;(B)all members of the Department’s civil service and recognized Department affinity groups;(C)the civil service of other national security related Federal agencies; and(D)professional associations..(b)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish a program, which shall be known as the Represent America Mid-Career Foreign Service Entry Program (in this section referred to as the Program), to be administered jointly by the Director General of the Foreign Service, the Director of Global Talent Management of the Department of State, and the Chief Human Capital Officer of the Office of Human Capital and Talent Management of the United States Agency for International Development, to identify, attract, and welcome into the Foreign Service mid-career professionals who are from minority groups.(c)Elements of Program(1)Program requirementsThe Secretary of State shall carry out the following with respect to the Program:(A)Establish and publish eligibility criteria for candidates to participate in the Program.(B)Carry out countrywide recruitment efforts to attract highly qualified, mid-career professionals from minority groups, such as at and through the following:(i)Community agencies and organizations.(ii)Faith-based organizations.(iii)Community events.(iv)Professional associations.(v)Colleges and universities, including historically Black colleges and universities and other minority-serving institutions such as Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, Tribal colleges and universities, Predominantly Black Institutions, and Native American-serving, Nontribal institutions.(vi)Diplomats in residence.(vii)Job fairs.(viii)Newspaper/magazines/journals.(ix)Radio stations and programs.(x)Websites, webcasts, podcasts, and other online channels.(C)Recruit eligible candidates for the Program.(D)Develop a structured program that includes as part of the initial training, a class or module that specifically prepares participants for life in the Foreign Service, including conveying to such participants essential elements of the practical knowledge that is normally acquired during a Foreign Service Officer’s initial assignments.(E)Include appropriate mentorship and other career development opportunities, such as leadership training, for Program participants.(2)Overall qualificationsIn recruiting, training, and assigning members of the Program, the Secretary of State should seek highly qualified minority individuals who are mid-career professionals—(A)with diverse work experience who have capabilities, insights, techniques, and experiences that would serve to enrich the Foreign Service workforce and empower it to perform more effectively;(B)with demonstrated knowledge of, experience with, and interest in United States foreign policy and national security and international affairs, including knowledge of the affairs, cultures, and languages of other countries;(C)with demonstrable leadership skills and the potential for further growth;(D)that demonstrate a track record of collaboration, team-building, and stakeholder management skills;(E)with demonstrated capacity for critical thinking and analytical skills, including the ability to synthesize information into clear and concise recommendations;(F)with strategic thinking, and ability to solve complex problems;(G)with flexibility, adaptability, and determination; and(H)who are United States citizens with worldwide service availability and who are able to obtain appropriate security and medical clearances.(d)Advancement from ProgramCandidates who are accepted into the Program in accordance with the qualifications and requirements of this section shall have the opportunity to advance to the Foreign Service oral assessment for potential entry as the appropriate class of mid-level Foreign Service officer in accordance with the candidate’s professional qualifications.(e)Mid-Career professional definedFor purposes of the Program, the term mid-career professional means an individual who has the skills and experience to serve as a mid-level Foreign Service officer (class 3, 2, or 1) and who meets any of the following criteria, consistent with the merit-based principles and core precepts set forth in the Foreign Affairs Manual and Handbook and in accordance with applicable requirements of the Foreign Service Act of 1980:(1)An individual with at least eight years of professional experience and a bachelor’s degree from an accredited college or university in selected fields of study representing the needs of the Department of State, including public policy, public administration, international law, international relations, political science, foreign languages, business administration, economics, history, sociology, geography, social or cultural anthropology, statistics, or the humanities.(2)An individual with at least seven years of professional experience and a master’s degree from an accredited college or university in selected fields of study representing the needs of the Department of State, including any field specified in paragraph (1).(3)An individual with at least five years of professional experience and doctoral degree from an accredited college or university in selected fields of study representing the needs of the Department of State, including any field specified in paragraph (1).(f)Reports(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on a plan to establish the Program.(2)Annual updateNot later than one year after the submission of the report required under paragraph (1) and annually thereafter, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the status of the Program. Each such report shall include the following information with respect to the previous year:(A)The number of candidates approved for the Program.(B)The number of candidates who began participating, including anonymized information on such candidates’ backgrounds with respect to education and prior work experience and grade level at which the candidate entered the Foreign Service.(C)A breakdown of the number of participants recruited into and advancing from the Program by ethnicity and sex.(D)A disaggregation by Foreign Service cone and post or mission (including identifying whether the post is hard-to-fill) assigned to each participant advancing from the Program.(E)Program attrition rates and retention data, including information on how such data compares to the data reported in the most recent prior submission of such report.(F)Information on recruiting efforts for the Program, including an outreach strategy detailing resources allocated to outreach, as well as where, how, and when outreach will be carried out.(G)Information on efforts to improve the efficacy of the Program and promote retention of Program participants.